Hallam, J.
(dissenting).
I dissent:
In my opinion the following statement by Williston:
“If parties enter into a bargain on the assumption that certain things are true, it is inequitable to enforce the bargain, to allow it to stand if the mistake relates to a matter so fundamental that it must be assumed that the parties would not have entered into the transaction had they known the truth.” Williston, Sales, § 656, and the following statement by Benjamin:
“When there has been a common mistake as to some essential fact forming an inducement to the sale, that is, when the circumstances justify the inference that no contract would have been made if the whole truth had been known to the parties, the sale is voidable,” Benjamin, Sales (7th Ed.) § 415, are good law.
In Thwing v. Hall & Ducey L. Co. 40 Minn. 184, 41 N. W. 815, this court stated the same rule in this language:
“The mistake we are now considering was occasioned by the ignorance of both parties of a fact under the influence of which they entered into *115a contract that would not have been executed bad they possessed full knowledge of the situation. * * * It may also be stated, generalty, that affirmative or defensive relief, such as is required by the circumstances, may be granted from the consequences of a mistake of any fact which is a material element of the transaction, and which is not the result of the mistaken party’s own violation of some positive legal duty, if there be no adequate remedy at law.”
In that case specific performance was asked by plaintiff. Rescission was asked by defendant. The court rescinded. -
This court has repeatedly re-affirmed and applied the same principles. Cobb v. Cole, 44 Minn. 278, 46 N. W. 364; Marple v. Minneapolis & St. L. R. Co. 115 Minn. 262, 132 N. W. 333, Ann. Cas. 1912D, 1082; Becthold v. King, 134 Minn. 105, 158 N. W. 910. See also Ketchum v. Catlin, 21 Vt. 191; Hoops v. Fitzgerald, 204 Ill. 325, 68 N. E. 430; Fritzler v. Robinson, 70 Iowa, 500, 31 N. W. 61.
I do not think we should depart from them. It cannot be said that no mistake as to either “attributes, quality or value” gives ground for rescission. In Thwing v. Hall & Ducey L. Co. 40 Minn. 184, 41 N. W. 815, there was a mistake as to “attributes” of the property. I cannot distinguish this case from Cobb v. Cole, 44 Minn. 278, 46 N. W. 364. It seems to me there was a mutual mistake, not as to quality or value but as to certain tangible facts so fundamental that it must be assumed that the parties would not have entered into the contract had they known the truth.